Citation Nr: 0938345	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service personnel records show that the Veteran was in 
the 165th Transportation Company (LARC), in Thailand between 
April 1967 and October 1967.  In July 2007, the U.S. Army and 
Joint Services Records Research Center verified that based on 
morning reports of the 165th Transportation Company, on July 
1, 1967, Private First Class J. M. was killed in noncombat in 
Thailand due to a crushing injury.  

The Veteran asserts that while he was with the 165th 
Transportation Company in the summer of 1967, he was involved 
in the rescue attempt of a soldier, who was killed when his 
LARC vehicle overturned. 

On VA examination in October 2007, the Veteran was diagnosed 
with posttraumatic stress disorder based on his combat 
experiences in Vietnam.  The examiner stated that the combat 
stressor had been verified.  

As a combat stressor in Vietnam has not been verified, as the 
noncombat death a member of the Veteran's company has been 
verified, as the noncombat stressor has not been considered 
in the diagnosis of posttraumatic stress disorder, further 
evidentiary development is needed under the duty to assist.  
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain the unit history and lessons 
learned of the 165th Transportation Company 
(LARC), while in Thailand from June 1967 
to August 1967.

2. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the Veteran has posttraumatic 
stress disorder related to the in-service 
stressor of the attempt by the Veteran and 
others to raise an overturned vehicle that 
had pinned and killed and member of the 
Veteran's company. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." Rather, 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
for review by the examiner.

3. After the above development is 
completed, adjudicate the claim of service 
connection for posttraumatic stress 
disorder.  If the benefit sought remains 
denied, provided the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


